Citation Nr: 1237259	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  06-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, including as secondary to ionizing radiation.

2.  Entitlement to service connection for steroid-induced hyperglycemia, including as secondary to non-Hodgkin's lymphoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1988 to June 1988, and from December 1988 to July 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Louis, Missouri.

In October 2008, and again in April 2009, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty from February 1988 to June 1988, and from December 1988 to July 1992, apparently including service in Saudi Arabia between 1990 and 1991.  He claims that he has non-Hodgkin's lymphoma or residuals thereof as a result of exposure to radiation in service in the Persian Gulf, and that he has steroid-induced hyperglycemia secondary to the lymphoma.  After a thorough review of the Veteran's claims file, the Board finds that, regrettably, another remand is necessary prior to adjudication of these claims.

In April 2009, the Board remanded the Veteran's claim directing that the RO forward the Veteran's information to the Under Secretary for Health for preparation of a dose estimate.  See 38 C.F.R. § 3.311(a)(2)(iii) (2012).  The Board acknowledges that the RO requested a copy of any DD Form 1141, Record of Exposure to Ionizing Radiation, or equivalent record of exposure, from the Army Medical Command in San Antonio (per the M21-1MR), and followed up on that request with the Army Dosimetry Center in Alabama, but a negative reply was received.  

Nevertheless, the Board notes that 38 C.F.R. § 3.311 requires that in all cases where a "radiogenic disease," such as non-Hodgkin's lymphoma, first becomes manifest five years or more after alleged exposure to ionizing radiation in service (but not involving atmospheric nuclear weapons testing or Hiroshima or Nagasaki), the matter "will be forwarded to the Under Secretary for Health" for preparation of a dose estimate to the extent feasible.  While the record shows that the RO attempted to obtain records of exposure from the service department, the record does not show that the matter was referred to the Under Secretary for Health for review as instructed in the prior Remand.  Therefore, the Board finds that another remand is necessary so that the RO will forward this matter to the Under Secretary for Health for a dose estimate.  See Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the Board notes that it appears that most of the Veteran's service treatment records and service personnel records are missing from the claims file except for a handful of records from his first period of active service in 1988.  In that regard, the Board acknowledges that the RO requested all of the Veteran's outstanding service treatment records from the National Personnel Records Center (NPRC) in October 1997 and apparently February 1998.  The Veteran's service treatment records in the claims file were apparently received by VA in April 1998.  A January 1993 memo from NPRC is enclosed with these records stating that the records constituted only partial records for the Veteran, that "obviously, these records do not constitute all of the service medical records for this Veteran.  They do, however, constitute all the service medical records we received."  The memo went on to advise that "you should explore all possibilities for location" and it may be that NPRC received additional records since all the available records were forwarded to VA.  In light of the above, the Board finds that additional efforts should be made to locate any outstanding service treatment records, including but not limited to providing the Veteran with a Form 13055 for completion.  See 38 C.F.R. § 3.159(c)(3) (2012).

Consideration of the Veteran's claim for service connection for steroid-induced hyperglycemia as secondary to non-Hodgkin's lymphoma is deferred pending the further development directed herein.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's service treatment record from all available sources relating to both of his periods of active service in the Army from February 1998 to June 1988, and from December 1988 to July 1992, and associate any records received with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, request a radiation dose estimate from the Under Secretary for Health.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section C; 38 C.F.R. § 3.311(a)(2)(iii) (2012).  

If this development results in a positive dose estimate (in other words, exposure to ionizing radiation is confirmed), forward the non-Hodgkin's lymphoma claim to the Under Secretary for Benefits for consideration.  See 38 C.F.R. § 3.311(b)(1) (2012).

3.  After the aforementioned development is completed, as well as any additional development deemed necessary, readjudicate the Veteran's claims.  If either of the claims remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

